          Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                  :       16 Cr. 154 (KBJ)

v.                                             :

LUZ IRENE FAJARDO CAMPOS                       :

Defendant.                                     :

                        DEFENDANT’S MOTION IN LIMINE
                  CONCERNING DEFENDANT’S RECORED JAIL CALL

                                         INTRODUCTION

        On or about November 12, 2019, the Government advised the defense (for the first time)

that it intended to introduce a recording of one of defendant Luz Fajardo Campos’ jail calls into

evidence, for the purpose of asking the jury to “compare” the voice on the recording with other

recorded conversations in the case. The calls were obtained as the result of an administrative

subpoena served by the Drug Enforcement Administration (DEA) on the District of Columbia

Correctional Treatment Facility on February 1, 2019 – or just a few days before the trial of this

case was originally scheduled to commence. As set forth in greater detail herein, administrative

subpoenas are investigative tools, not a vehicle for the Government to obtain evidence for use at

trial. Even assuming arguendo the legitimacy of the administrative subpoena, whatever materials

the DEA obtained from the CTF would be potentially admissible in that “investigation,” but

should not be used at the trial of the charges in this case.

                                     FACTUAL SUMMARY

        On or about February 1, 2019, the Drug Enforcement Administration served an

administrative subpoena on the DC Correctional Treatment Facility (CTF), which demanded

that:




                                                   1
           Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 2 of 8



        Pursuant to a lawful investigation of violations of the Controlled Substance Act, 21
        U.S.C. Section 801 et seq. please provide a copy of the recorded calls for inmate LUZ
        FAJARDO-Campos, DOB (redacted) USMS (redacted), PDID Number (redacted), from
        November 1, 2018 to present.

        The subpoena stated that it was issued pursuant to 21 U.S.C. Section 876, ordered the

custodian of records produce the phone calls in Tucson, Arizona by February 12, 2019, but

provided that in lieu of a personal appearance, the material could be sent via email to the

requesting DEA special agent. Finally, the subpoena warned that the failure to comply would

render the recipient “liable to proceedings in the district court of the United States to enforce

obedience. . . . ” (a redacted copy of the subpoena is attached hereto as Exhibit 1).1 It is not clear

when the recorded jail conversations were produced to the Government, but they were provided

to the defense on April 23, 2019. The accompanying discovery letter from the Government did

not indicate that the prosecutors planned to use the calls at the upcoming trial of this case.

        It was not until almost six and one half months later, on November 12, 2019, that the

defense was notified for the first time that the Government wanted to use one of the calls as a

“voice exemplar,” so that the jurors could compare it with other putative recordings of her voice.

In that regard, the Government indicated in an email dated November 13, 2019, that unless the

defense stipulated as to the authenticity of the phone call, they will “have a representative from

the jail testify in order to establish that it is your client’s voice on the recording.” 2 This would of

course have the prejudicial effect of alerting the jury that the defendant was incarcerated.

        The parties in this case very recently met to discuss the upcoming trial and defense

counsel indicated that it objected to the introduction of the jail call and intended to file the instant



1
  The subpoena excluded from production any phone calls to undersigned defense counsel, but did not exclude any
other members of the defense team. The exhibit was redacted to remove reference to the defendant’s personal
information.
2
  The Government probably meant that it would call a jail representative to “authenticate” the phone call.

                                                       2
          Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 3 of 8



motion because the fruits of an administrative subpoena should not be admitted at the trial of this

case. The parties discussed the issue, but disagree about the application of the law to the facts of

this case. Thus, unfortunately, this matter will require judicial intervention.

                                           LEGAL ANALYSIS


       Title 21 United States Code Section 876 defines the circumstances under which a

Department of Justice entity such as the DEA can issue an administrative subpoena. The statute

provides that

       in any investigation relating to his functions under [the Controlled Substances Act], the
       Attorney General may subpoena witnesses, compel the attendance and testimony of
       witnesses, and require the production of any records . . . which the Attorney General
       finds relevant or material to the investigation.”

       The Supreme Court has held that in order to justify an administrative subpoena, the

issuing agency must demonstrate that “the investigation will be conducted pursuant to a

legitimate purpose, that the inquiry may be relevant to that purpose, . . . and that the [required]

administrative steps” have been completed. United States v. Stewart, 489 U.S. 353, 359 (1989).

The requirement that subpoenas be used only for legitimate and authorized Government purposes

prohibits the government from “engaging in arbitrary fishing expeditions.” United States v. R

Enterprises, Inc. 494 U.S. 292, 297 (1991).

       The initial burden to satisfy these requirements is with the requesting agency. United

States v. Transocean Deepwater Drilling, Inc., 767 F.3d 495, 489 (5th Cir. 2014); United States v.

Zadeh, 2014 WL 11370114 at p.6 (N.D. Tex). Despite the broad authority to issue administrative

subpoenas, privacy concerns under the Fourth Amendment still apply. In Re McVane, 44 F.3d

1127, 1137 (2d. Cir. 1995)(agency subpoenas directed at individuals do implicate privacy rights).

       In this case, it is not entirely clear what “investigation” the DEA was conducting with

respect to the Controlled Substances Act or how access to the defendant’s jail calls would further

                                                  3
             Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 4 of 8



any such inquiry. Moreover, even a neutral observer such as this Court might wonder about the

coincidence of the Government deciding to issue an administrative subpoena for the defendant’s

recorded jail calls on the eve of her previously scheduled trial. In the recent decision in United

States v. Apodaca, 251 F.Supp.3d 1 (D.D.C. 2017), Chief Judge Howell ruled that the

Government could obtain recorded jail calls from an inmate incarcerated at the D.C. Jail via an

administrative subpoena under similar circumstances, when it represented to the Court that

        although the defendants in this matter have already been indicted for alleged violations of
        the Controlled Substances Act, they continue to be investigated for past, present, and
        future violations of that Act. This description suffices to meet the threshold requirement
        for enforcement of the administrative subpoenas at issue here.

Apodaca, 251 F.Supp.3d at 11.

        The Apodaca court, however, expressly left unresolved what use the Government could

make of the recorded calls. The Chief Judge observed that:

        the Court is left to ponder what possible use the government contemplates for the jail
        calls other than as evidence at trial on the original indictment in this matter. . . . in light of
        the government's representations that evidence of additional wrongdoing is sought, as
        well as the Court's limited role in reviewing administrative subpoenas, the question
        whether, in this Circuit, an administrative subpoena may be used post-indictment to
        obtain evidence to be used at a trial on the charges in the pending indictment must be left
        for another day.

Id. at 12.

        Thus, even assuming arguendo that the administrative subpoena was a legitimate use of

the Government’s authority, the issue left unresolved by the Apodaca decision is directly

presented by the instant case. For the following reasons, the defense requests that this Court

prohibit the Government’s use of the defendant’s jail phone call obtained by a DEA

administrative subpoena at the trial of this case.




                                                     4
           Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 5 of 8



       First, the Federal Rules of Criminal Procedure specifically contain a procedure that

would enable the Government to obtain additional evidence for use at trial. Rule 17 provides as

follows:

       A subpoena may order the witness to produce any books, papers, documents, data, or
       other objects the subpoena designates. The court may direct the witness to produce the
       designated items in court before trial or before they are to be offered in evidence. When
       the items arrive, the court may permit the parties and their attorneys to inspect all or part
       of them.

       Thus, the Rule authorizes either party in a criminal case to issue a subpoena and require a

witness to produce evidence at trial. Moreover, the Rule permits the Government to seek to

obtain information - potentially including a defendant’s recorded jail phone calls, even before

the trial commences - upon an application to the Court and a specific showing that the materials

sought contain “relevant and admissible evidence” and was not a general “fishing expedition”

designed to obtain “discovery.” United States v. Binh Tang Vo, 78 F.Supp.3d 171, 181 (D.D.C.

2015). This Court should not allow the Government to use the expedient of an administrative

subpoena to “end run” the federal criminal rules.

       Second, affirming the procedure used by the Government would further exacerbate the

already existing disparity in the relative power of the parties to prepare for a criminal trial. Only

the Government has administrative subpoena power. Thus, for example, if the defense wanted to

obtain the recorded jail phone calls of the Government’s cooperating witnesses before trial, its

only recourse would be to satisfy the more stringent requirements of Rule 17, by demonstrating

before a judicial officer the specific reasons why the calls would contain relevant and admissible

evidence. In sharp contrast, the Government gets to proceed in secret, with no contemporaneous

judicial review of its conduct.




                                                  5
           Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 6 of 8



        To be fair, several courts have approved the Government’s use of administrative

subpoenas to obtain information after the return of an indictment. See United States v.

Harrington, 7861 F.2d 1482, 1485 (2d Cir. 1985); United States v. Lazar, 2006 WL 3761803

(W.D. Tenn.). There is also, however, much more persuasive contrary caselaw that prohibited

the Government from obtaining evidence via an administrative subpoena at a trial. See United

States v. O’Connor, 118 F.Supp. 248 (D.Mass.1953) (district court refused to enforce IRS whose

purpose was to obtain information to aid Department of Justice in pending criminal trial).

        In Application of Myers, 212 F.Supp. 202 (E.D. Pa. 1962), the district court refused to

enforce IRS administrative subpoena for taxpayer who was pending criminal trial, concluding

that the “Government's purpose, openly avowed, is contrary to our fundamental and deep-seated

conceptions of fair play.” The Court noted that the federal rules of criminal procedure did not

allow the Government to obtain pre-trial discovery and that:

        The Court will not permit evasion of the traditional procedure in criminal trials embodied
        in the Federal Rules of Criminal Procedure by resort to the great administrative powers in
        aid of the revenue laws which are granted [by statute]. Such purpose of evasion clearly
        appears where, as here, the end sought is not the proper administration of the revenue
        laws but rather support for the charge against a defendant who is awaiting trial.

Myers, 212 F.Supp. at 213.

        This Court should follow the reasoning of the Myers court and not permit the

Government to gain a tactical advantage at the trial of this case by virtue of the DEA’s

administrative subpoena power. This is particularly true since the Government waited six and a

half months after producing the recorded jail calls before alerting the defense of its intent to use

them at the trial of this case.

        Finally, the defense is equally concerned about the propriety of the Government

introducing a “voice exemplar” for the jurors to use as the basis of making their own



                                                  6
          Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 7 of 8



determination as to whether the defendant is one of the speakers in one of the conversations

recorded by the informants in this case. The defendant is a native Spanish speaker and the

recorded conversations are in Spanish, but it is very likely that all – or most – of the jurors in this

case will not speak Spanish. Undersigned knows from personal experience (having learned to

speak Spanish later in life) that to an English speaker, Spanish sentences sound like a string of

undifferentiated sounds. Non-Spanish speakers would have trouble even identifying voice timbre

and patters of speech because it is without context. The defense believes that the Government

intends to ask the informant witnesses to make in-court identifications of the defendant or

otherwise identify her voice on the tape recordings in this case. Under these circumstances,

asking the jurors to conduct their own, individual assessments seems to be unnecessary, unwise,

and erroneous.

                                          CONCLUSION

       For all of these reasons, the defense asks this Court to grant the Motion In Limine and

preclude the Government from introducing any of the recorded jail calls at the trial of this case.

       A proposed Order is attached to this Notice for the Court’s review.

                                                       Respectfully submitted,

                                                       Robert Feitel

                                                       _____________________________
                                                       Robert Feitel, Esquire
                                                       Law Office of Robert Feitel
                                                       1300 Pennsylvania, Avenue, N.W.
                                                       190-515
                                                       Washington, D.C. 20008
                                                       D.C. Bar No. 366673
                                                       202-450-6133 (office)
                                                       202-255-6637 (cellular)
                                                       RF@RFeitelLaw.com




                                                   7
         Case 1:16-cr-00154-KBJ Document 90 Filed 11/20/19 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF, to Cole Radovich,
Anthony Aminoff, and Kaitlin Sahni, Narcotic and Dangerous Drug Section, 2 Constitution
Square, N.W. Washington, D.C. 20005, this 20th day of November, 2019.



                                           Robert Feitel

                                           ___________________________
                                           Robert Feitel




                                              8
